Title: From Benjamin Franklin to John Paul Jones, 1 June 1778
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir
Passy, June 1. 1778
I have the Pleasure of informing you that it is propos’d to give you the Command of the great Ship we have built at Amsterdam. By what you wrote to us formerly, I have ventur’d to say in your Behalf, that this Proposition would be agreable to you. You will immediately let me know your Resolution: which that you may be more clear in taking, I must inform you of some Circumstances. She is at present the Property of the King, but as there is no War yet declar’d, you will have the Commission and Flag of the States, and act under their Orders and Laws. The Prince de Nassau will make the cruize with you. She is to be brought here under Cover as a French Merchantman; to be equipp’d and mann’d in France. We hope to exchange your Prisoners for as many American Sailors: but if that fails, you have your present Crew, to be made up here with other Nations and French. The other Commissioners are not acquainted with this Proposition as yet, and you see by the Nature of it that it is necessary to be kept a Secret till we have got the Vessel here, for fear of Difficulties in Holland, and Interception. You will therefore direct your Answer to me alone. [In the margin: It being desired that at present the Affair should rest between you and me.] Perhaps it may be best for you to take a Trip up here to concert Matters, if in general you approve the Idea.

I was much pleas’d with reading your Journal, which we receiv’d yesterday. I have the honour to be with Sentiments of great Esteem, Dear Sir Your most obedient humble Servant
B Franklin
PrivateHonble Capt. Jones
 
Addressed: To / The honble. John Paul Jones Esqr / Commander of the Ranger / Ship of War of the United States / of America, now at / Brest
Endorsed: from His Excllency Dr. Franklin Passy June 1st. 1778 Recd Brest June 5th 1778
